Title: Richard Claiborne to Thomas Jefferson, 29 [August] 1818
From: Claiborne, Richard
To: Jefferson, Thomas


          
            
              Very dear Sir
               New Orleans apl Aug. 29th ’18. 
            
            Within 2 or 3 days of each other, I received your friendly favor of the 10th of May last, and one from the Marquis De Lafayette. Such a working of feelings as took place within my breast, at the occurrence, you may very well imagine. Reflecting too that we were among the few remaining characters of old revolutionary times, I was filled with a serious degree of melancholy. But providence disposes of things for the best. Were we to live to uncommon ages, we might meet with public mortifications we little expected. I will Say however that I shall die with one consolation, and that is, that I did live to see the 4th of March 1801!!
            The enclosed paper will be continued to you until my Essay on Steam Navigation shall be finished; and when I get my plates executed, and my pamphlet published, a copy shall be sent to you. I am now going through a course of trials with my boat, which have turned out to my own satisfaction—and if I succeed in my mathematical experiments, the Invention will likely be carried up to Steam Power. “Old brooms are thrown aside, and new brooms sweep clean.” So it will be with the Wheel and the Duckfoot Paddle.
            The Steam boats which now run in the Misisipi and its waters, are as follows:
            
              
                 
                Vesuvius
                390
                Tons 
                Besides these, many are under way in the Ohio—one built at Mobile—one preparing for Bayou Sara—and two building in New Orleans, one of 700 Tons, and the other of 500 Tons. Nay, they are springing up 
              
              
                
                Ætna
                360
                
              
              
                
                Orleans
                324
                
              
              
                
                Washington
                403
                
              
              
                
                Harriet
                54
                
              
              
                
                Buffaloe
                249
                
              
              
                
                Kentucky
                112
                
              
              
                
                Constitution
                112
                
              
              
                
                Govr Shelby
                106
                
              
              
                
                Geo. Madison
                128
                
              
              
                
                Vesta
                203
                
              
              
                
                Genl Jackson
                142
                
              
              
                
                Cincinnati
                157
                
              
              
                
                Ohio
                364
                
                like Mushrooms, every where.Would the opposers of the purchase of Louisiana, now agree to take back the purchase money, and give up the Country?—!—!
              
              
                
                Louisiana
                102
                
              
              
                
                Napoleon
                315
                
              
              
                
                Franklin
                131
                
              
              
                
                Eagle
                
                
              
              
                
                Pike
                
                
              
              
                
                James Monroe   
                
                
              
            
            
            The City of New Orleans is very healthy.
            
               “Eternal sunshine rest upon thy head.”
              R Claiborne
            
          
          
            Trouble not yourself to write to me. Only suffer me to make my communications to you.
          
        